It is appellant's proposition that the evidence introduced by him was not substantially the same as the testimony of the officers which should have been excluded.
This contention has necessarily forced us to examine critically all the evidence in the record. This we have patiently done. To us it seems plain that the intoxicating liquor found by the officers is the same liquor testified about by appellant's witnesses. The case seems ruled by the following authorities, in addition to those cited in the original opinion. McLaughlin v. State, 4 S.W.2d 54; Sifuentes v. State, 9 S.W.2d 144; Pence v. State, 9 S.W.2d 348; Sherrow v. State, 9 S.W. 353; Bevers v. State,9 S.W.2d 1040; Hood v. State, 10 S.W.2d 94; Ross v. State,11 S.W.2d 516; Fonville v. State, 13 S.W.2d 369; Duncan v. State, *Page 373 13 S.W.2d 703; Spain v. State, 15 S.W.2d 646; Houston v. State, 16 S.W.2d 119; Diaz v. State, 16 S.W.2d 240; Poteet v. State, 17 S.W.2d 46; Machado v. State,17 S.W.2d 1060; Herman v. State, 18 S.W.2d 170; Flower v. State,18 S.W.2d 659.
The motion for rehearing is overruled.
Overruled.